                                        Case 3:19-cv-05639-WHA Document 57 Filed 03/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   FLUIDIGM CORPORATION, et al.,
                                  11                    Plaintiffs,                            No. C 19-05639 WHA

                                  12              v.
Northern District of California
 United States District Court




                                  13   IONPATH, INC.,                                          ORDER RE CIVIL LAW & MOTION
                                                                                               HEARINGS DUE TO PUBLIC
                                  14                    Defendant.                             HEALTH CONCERN
                                  15

                                  16           In light of the public health concern caused by COVID-19 (coronavirus), Judge Alsup

                                  17   has vacated all in-court civil hearings through April 17. For the time being, any pending

                                  18   motions will be submitted on the papers. March 19 hearings are VACATED. Should the Court
                                  19   determine that oral argument will aid resolution of a pending matter, by MARCH 17 AT 5:00

                                  20   P.M.,   it will issue a notice resetting a telephonic hearing for the same date and time as that

                                  21   previously scheduled.

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: March 16, 2020.

                                  25

                                  26
                                                                                                 WILLIAM ALSUP
                                  27                                                             UNITED STATES DISTRICT JUDGE
                                  28
